On Application for Rehearing.
Ludeling, C. J.
We have been urged to grant a rehearing on the motion to dismiss this appeal, on the ground that we are virtually denying the appellant the exercise of a constitutional right.
It has been overlooked by the counsel that, in the opinion rendered at Natchitoches, we held that the wife had not been authorized to prosecute her suit before the lower court, and that, therefore, the suit must he dismissed for want of proper parties. It would he doing a vain thing, under the circumstances, to entertain another appeal from, that judgment.
Rehearing refuseu.